Case 1:19-cv-00660-MKB-SMG Document 130 Filed 12/02/20 Page 1 of 3 PageID #: 1142
                                        U.S. Department of Justice


                                                       United States Attorney
                                                       Eastern District of New York

                                                       271 Cadman Plaza East
                                                       Brooklyn, New York 11201

                                                       December 2, 2020
  By ECF
  Honorable Margo K. Brodie
  United States District Judge
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

         Re:     Federal Defenders of NY, Inc. v. Federal Bureau of Prisons, et al.
                 Civil Docket No. 19-cv-660 (Brodie, J.)(Gold, M.J.)

  Dear Judge Brodie:

          This Office represents Defendants Federal Bureau of Prisons (“BOP”) and the Warden of
  the Metropolitan Detention Center (“MDC”) in the above-referenced matter. We write pursuant
  to the Court’s November 13, 2020 order requiring Defendants to provide a status report ahead of
  the December 4, 2020 conference in this matter addressing legal access for individuals housed at
  the MDC and the Metropolitan Correctional Center in New York, New York (“MCC”).

         Both institutions continue to offer in-person legal visitation. In addition, MDC and MCC
  continue to offer legal access by telephone and video-teleconference (VTC) every weekday, during
  the morning, afternoon, and evening. These telephone calls and VTCs are intended primarily for
  those attorneys who are prevented from visiting their clients in person because of extenuating
  circumstances.

         A. In-Person Legal Visitation

         Both MDC and MCC continue to offer in-person legal visiting seven days per week, by
  appointment. Both facilities also continue to take various steps to ensure the safety of visitors,
  including regular temperature and symptom screening of all visitors, using individual attorney
  rooms to ensure social distancing, and the use of masks throughout the facility.

          Moreover, we continue to work through the mediation process to address issues that arise
  through in-person visitation. Recently, as some units at both facilities have entered quarantine
  status as part of the facilities’ efforts to mitigate the potential spread of coronavirus, some in-
  person legal visits have been cancelled as a result. 1 We are working with Plaintiff through the
  mediation process to optimize our ability to notify affected counsel so they have time to modify

         1
           Specifically at MDC, two of its 16 male general population units were recently placed
  in quarantine status as a COVID mitigation measure.
Case 1:19-cv-00660-MKB-SMG Document 130 Filed 12/02/20 Page 2 of 3 PageID #: 1143




  their plans, and seek a call or video conference. The parties do not yet agree on the best way to
  communicate this information, but we do agree that the information must be communicated as
  quickly as possible to affected attorneys. The facilities have committed to doing that and we are
  working to resolve the parties’ differences through mediation.

          We also continue to work with Plaintiff to obtain feedback about issues with in-person
  visiting, and address them as appropriate. As part of this process, we have worked through the
  mediation process to address an issue raised by Plaintiff regarding staff use of masks.
  Additionally, we seek to remind counsel that the visiting spaces at MDC have extra masks
  available upon request in the event a client’s mask is ill-fitting at the time of the attorney client
  visit. Regarding air quality testing, we have provided Plaintiff with detailed air circulation test
  results and are currently working with the BOP’s central office to secure approval for additional
  testing requested by Plaintiff.

           Finally, BOP continues to work on deploying an online scheduling system for in-person
  visitation and we anticipate that the system will be up and running in the near future.

         B. Attorney Calls and VTCs

           In light of the challenges posed by the ongoing pandemic, both facilities continue to offer
  a full schedule of telephone calls and VTCs on weekdays, in the morning, afternoon, and evening.
  The primary purpose of offering these alternative methods of attorney contact is to allow contact
  for attorneys who are unable to visit in person. That said, we continue to observe that attorneys
  who are visiting clients at the institution are also requesting legal visits through this process.

         As noted above, some in-person visiting has been limited when certain units have entered
  quarantine status. As a result, we continue to develop ways to be flexible and adjust to the changes
  in demand for attorneys’ calls and VTCs. We continue to work productively with Plaintiff through
  the mediation process on an exchange of ideas to ensure that the availability of virtual visiting
  meets the needs of the defense bar. We understand this may involve prioritizing remote visits for
  attorneys who cannot meet their clients in person and it may involve adjusting the capacities at
  both facilities. To that end, although Defendant believes we can manage demand with current
  capacity at this time, we are actively exploring ways to achieve both of those goals, if needed to
  meet demand.




                                                   2
Case 1:19-cv-00660-MKB-SMG Document 130 Filed 12/02/20 Page 3 of 3 PageID #: 1144




           Defendants believe the mediation process continues to be helpful and we thank the Court
  for its consideration of this matter.

                                                     Respectfully submitted,

                                                     SETH D. DUCHARME
                                                     Acting United States Attorney

                                              By:             /s/
                                                     Seth D. Eichenholtz
                                                     Sean P. Greene-Delgado
                                                     Matthew J. Modafferi
                                                     Assistant U.S. Attorneys
                                                     718-254-7036/6484/6229
                                                     seth.eichenholtz@usdoj.gov
                                                     sean.greene@usdoj.gov
                                                     matthew.modafferi@usdoj.gov

  cc:    Counsel of Record (By ECF)

         Loretta E. Lynch
         Roberto Finzi
         Edward Nasser
         Paul, Weiss, Rifkind, Wharton & Garrison LLP

         Jeffrey Oestericher
         David Jones
         Assistant U.S. Attorneys
         U.S. Attorney’s Office, S.D.N.Y.




                                                 3
